NUMBER 13-15-00330-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                             IN RE KRISTIN BOWLING


                     On Petition for Writ of Mandamus and
                               Writ of Prohibition.


                                        ORDER
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

       Relator, Kristin Bowling, filed a petition for writ of mandamus and writ of prohibition

on July 17, 2015, through which she contends that the trial court lacks jurisdiction to

intervene in a criminal case that has not been indicted. She seeks to compel the trial

court to vacate its order denying relator’s plea to the jurisdiction and to retract a warrant

for relator’s arrest. This original proceeding arises from trial court cause number 14-AC-

0466 in the 105th District Court of Kleberg County. A separate appeal from that same
trial court cause number has been docketed in our appellate cause number 13-15-00300-

CR. The Court requests the real party in interest, the State of Texas, acting by and

through the District Attorney for Kleberg County, Texas, to file a response to the petition

for writ of mandamus on or before the expiration of ten days from today’s date. See TEX.

R. APP. P. 52.8(b).

       IT IS SO ORDERED.

                                                                      PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of July, 2015.




                                            2